WELLS, Judge.
Defendant contends that the trial court erred in admitting evidence concerning the results of the polygraph test. At the time of defendant’s trial, polygraph results were admissible into evidence only when both parties stipulated that they could be admitted. The North Carolina Supreme Court has more recently decided that polygraph evidence is not admissible in any trial, even if the parties stipulate to its admission. State v. Grier, 307 N.C. 628, 300 S.E. 2d 351 (1983). Based on the analysis in Grier, we hold that admission of polygraph evidence in the present case constituted reversible error.
The court in Grier stated, “we have never retreated from our basic position that polygraph evidence is inherently unreliable.” Id. at 642. The court then reasoned that a stipulation as to admissibility did nothing to enhance the reliability of polygraph results. Id. Accordingly, Grier held that polygraph evidence could not be admitted under any circumstances.
The Grier court announced that the rule barring polygraph evidence from trial would be effective in all cases from that date forward. Although Grier implied that the ruling was prospective only, the court did not discuss the issue of retroactive application of the rule barring polygraph evidence. In Cox v. Haworth, 304 N.C. 571, 284 S.E. 2d 322 (1981), the court discussed at length the policy implications inherent in giving retrospective effect to a decision overruling existing case law, and then expressed the general rule as follows:
*598By overruling a prior decision, a court implicitly recognizes that the old rule has lost its viability and should no longer be the law. Unless compelling reasons . . . exist for limiting the application of the new rule to future cases, we think that the overruling decision should be given retrospective effect.
Defendant in the present case was tried seven months after the Grier trial. The defendant in Grier was given a new trial because inherently unreliable polygraph evidence was used against him. Defendant in the present case having been convicted with the aid of inherently unreliable polygraph evidence, we conclude that the fair and equal administration of justice requires that defendant be given the benefit of the reasoning in Grier. We find no compelling reason for denying the aid of the rule announced in Grier to the defendant in this case.
Defendant also contends the trial court erred in failing to suppress the inculpatory statements he made on 15 December 1981. The trial court made findings that defendant was advised of his Miranda rights, that he waived the rights to remain silent and to have an attorney present, and that defendant made his statements freely and voluntarily, with a full understanding of his rights. Competent evidence in the record supports these findings. Trial court findings following a voir dire hearing on the volun-tariness of a confession are conclusive on appeal if supported by competent evidence. State v. Rook, 304 N.C. 201, 283 S.E. 2d 732 (1981). The findings support the trial court’s conclusions of law that defendant’s constitutional rights were not violated when he made his statements. Consequently, there is no error in that part of the trial court order which denied the motion to suppress defendant’s inculpatory statements.
The state contends that in the light of defendant’s two incriminating statements to' the effect that defendant deliberately started the fire, the admission of the polygraph evidence could not have been prejudicial. We disagree. At trial, defendant strongly denied that he set the fire, and testified that he gave the incriminating statements only because he was led to believe that by so doing, the investigation of the fire would be terminated. Under such circumstances, the results of the polygraph test, i.e., that defendant’s test responses were not truthful, could have un*599duly influenced the jury’s assessment of defendant’s credibility at trial, Grier, supra.
New trial.
Judges WEBB and WHICHARD concur.